            Case 1:20-cv-10642-LJL Document 48
                                            50 Filed 04/12/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    STATE OF NEW YORK, STATE OF                            20 Civ. 10642 (LJL)
    CALIFORNIA, STATE OF ILLINOIS, STATE                   (Consolidated)
    OF MARYLAND, and STATE OF
    MINNESOTA,

                          Plaintiffs,                      SECOND STIPULATION AND
                                                           CONSENT ORDER FURTHER
    RURAL & MIGRANT MINISTRY, ALIANZA                      EXTENDING STAY AND
    NACIONAL DE CAMPESINAS, EL COMITE                      EXTENDING INJUNCTION
    DE APOYO A LOS TRABAJADORES
    AGRÍCOLAS, FARMWORKER ASSOCIATION
    OF FLORIDA, MIGRANT CLINICIANS
    NETWORK, PINEROS Y CAMPESINOS
    UNIDOS DEL NOROESTE, RURAL
    COALITION, UNITED FARM WORKERS, and
    UNITED FARM WORKERS FOUNDATION,

                          Consolidated Plaintiffs,

                  -v-

    UNITED STATES ENVIRONMENTAL
    PROTECTION AGENCY and MICHAEL S.
    REGAN, in his official capacity as Administrator
    of the United States Environmental Protection
    Agency, 1

                          Defendants.


         WHEREAS on December 16, 2020, plaintiffs Rural & Migrant Ministry, Alianza

Nacional de Campesinas, El Comite de Apoyo a Los Trabajadores Agrícolas, Farmworker

Association of Florida, Migrant Clinicians Network, Pineros y Campesinos Unidos del Noroeste,

Rural Coalition, United Farm Workers, and United Farm Workers Foundation (together,

“Organizational Plaintiffs”) filed an action, No. 20 Civ. 10645, asserting claims under the


1
 Michael S. Regan was sworn in as Administrator of the Environmental Protection Agency on
March 11, 2021, and was automatically substituted pursuant to Rule 25(d) of the Federal Rules
of Civil Procedure.
          Case 1:20-cv-10642-LJL Document 48
                                          50 Filed 04/12/21 Page 2 of 4




Federal Insecticide, Fungicide, and Rodenticide Act, 7 U.S.C. § 136 et seq., and the

Administrative Procedure Act (“APA”), 5 U.S.C. § 701 et seq., challenging a regulation

promulgated by the U.S. Environmental Protection Agency (“EPA”), Pesticides—Agricultural

Worker Protection Standard: Revision of the Application Exclusion Zone Requirements (“2020

Rule”), 85 Fed. Reg. 68,760 (Oct. 30, 2020);

       WHEREAS also on December 16, 2020, the states of New York, California, Illinois,

Maryland, and Minnesota (together, “State Plaintiffs”), also filed an action, No. 20 Civ. 10642,

asserting claims challenging the 2020 Rule under the APA;

       WHEREAS on December 28, 2020, the Court issued a temporary restraining order and

stay postponing the effective date of the 2020 Rule until January 11, 2021, and issued an Opinion

and Order the following day, see No. 20 Civ. 10645, Dkt. Nos. 35, 37;

       WHEREAS on January 7, 2021, EPA advised the Court that it had identified an error in

information underlying the 2020 Rule and needed sufficient time to evaluate the issue and

determine its effect, if any, on the 2020 Rule, see Dkt. No. 17;

       WHEREAS since that time the effective date of the 2020 Rule has subsequently been

stayed and restrained, both by orders of the Court and subsequently by stipulations between the

parties, see Dkt. Nos. 19, 30, 40, 45;

       WHEREAS at this time, EPA continues to consider, and the parties are discussing,

possible means by which EPA may proceed with respect to the 2020 Rule and whereby these

consolidated actions may be resolved, and therefore the parties believe a further stay of the

effective date of the 2020 Rule is appropriate;

       NOW, THEREFORE, it is stipulated and agreed, and the Court hereby orders, as follows:




                                                  2
               Case 1:20-cv-10642-LJL Document 48
                                               50 Filed 04/12/21 Page 3 of 4




          1.      With the consent of the Organizational Plaintiffs and EPA, 2 the stay of the

effective date of the 2020 Rule under 5 U.S.C. § 705 shall be further extended through June 18,

2021, and the preliminary injunction shall likewise be extended such that it enjoins and restrains

EPA from taking any action to make effective the 2020 Rule through the same date.

          2.      All proceedings in these consolidated actions, including the deadlines to answer

or otherwise respond to the complaints in these consolidated actions, shall be stayed through

June 18, 2021.

          3.      EPA shall provide a status update by June 11, 2021.

          4.      Counsel for EPA will file this Stipulation and Consent Order via ECF on behalf of

all parties. Pursuant to Section 8.5(b) of the Electronic Case Filing Rules & Instructions of the

U.S. District Court, Southern District of New York, counsel for all parties consent to the

electronic filing of this Stipulation and Consent Order by counsel for EPA.

          5.      The terms of this Stipulation and Consent Order shall become effective upon its

entry by the Court. If the Stipulation and Consent Order is not approved and entered by the

Court, it shall be null and void, with no force or effect.

Dated: April 12, 2021

                                                         /s/ Carrie Apfel
                                                        Carrie Apfel
                                                        Earthjustice
                                                        1001 G Street, NW, Suite 1000
                                                        Washington, DC 20001
                                                        capfel@earthjustice.org




2
    The State Plaintiffs consent to the relief requested in this Stipulation and Consent Order.
                                                    3
         Case 1:20-cv-10642-LJL Document 48
                                         50 Filed 04/12/21 Page 4 of 4




                                           Eve Gartner
                                           Surbhi Sarang
                                           Kara Goad
                                           Earthjustice
                                           48 Wall Street, 19th Floor
                                           New York, NY 10005
                                           egartner@earthjustice.org
                                           ssarang@earthjustice.org
                                           kgoad@earthjustice.org

                                           Iris Figueroa
                                           Trent Taylor
                                           Farmworker Justice
                                           1126 16th St., NW, Suite LL-101
                                           Washington, DC 20036
                                           ifigueroa@farmworkerjustice.org
                                           ttaylor@farmworkerjustice.org

                                           Counsel for the Organizational Plaintiffs

Dated: April 12, 2021
                                           AUDREY STRAUSS
                                           United States Attorney for the
                                           Southern District of New York

                                    By:     /s/ Samuel Dolinger
                                           SAMUEL DOLINGER
                                           Assistant United States Attorney
                                           86 Chambers Street, 3rd Floor
                                           New York, New York 10007
                                           Tel.: (212) 637-2677
                                           E-mail: samuel.dolinger@usdoj.gov

                                           Counsel for Defendants

SO ORDERED:


_____________________________
HONORABLE LEWIS J. LIMAN
United States District Judge
        4/12/2021
Dated: _______________________
       New York, New York




                                       4
